     Case 2:19-cv-00416-TLN-DB Document 45 Filed 09/10/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY DEWAYNE LEE TURNER,                       No. 2:19-cv-00416-TLN-DB
12                       Plaintiff,
13           v.                                         ORDER
14    SACRAMENTO CITY FIRE DEPT., et
      al.,
15
                         Defendants.
16

17
            On August 25, 2021, Plaintiff filed a request for reconsideration of the magistrate judge’s
18
     order filed August 17, 2021, denying appointment of counsel. Pursuant to E.D. Local Rule
19
     303(f), a magistrate judge’s orders shall be upheld unless “clearly erroneous or contrary to law.”
20
     Id. Upon review of the entire file, the Court finds the magistrate judge’s ruling was not clearly
21
     erroneous or contrary to law.
22
            Therefore, IT IS HEREBY ORDERED that, upon reconsideration, the order of the
23
     magistrate judge filed August 17, 2021 (ECF No. 42) is AFFIRMED.
24
     Date: September 9, 2021
25

26
27                                            Troy L. Nunley
                                              United States District Judge
28
                                                       1
